Citation Nr: 0204039	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  97-17 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from February 25 to March 19, 
1965 and then from May 1966 to January 1967.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the RO that found that new and material evidence had not been 
submitted to reopen the claim of service connection.  

In March 1999, the Board reopened the claim and remanded the 
case to the RO for additional development of the record.  The 
RO then found the claim to be not well grounded.  

The Board in May 2000 determined that the claim was well 
grounded and remanded for additional development of the 
record.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained by the RO.  

2.  The veteran is unequivocally shown to have had a 
bilateral hearing disability prior to his first brief period 
of service in February and March of 1965.  

3.  The demonstrated hearing disability in each ear is not 
shown to have undergone an increase in severity during either 
period of active service.  




CONCLUSION OF LAW

The veteran's bilateral hearing disability that clearly and 
unmistakably existed prior to service was not aggravated by 
either period of active wartime service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1153, 5107(b) (West 1991 & 
Supp 2001); 38 C.F.R. §§ 3.303(d), 3.304(b), 3.306, 3.307, 
3.309, 3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The Board notes that, except where otherwise noted, it has 
converted ASA units for decibel hearing loss at corresponding 
Hertz levels, to ISO units (ANSI standard), for readings from 
the veteran's service department records, pursuant to the 
following authorized formula for all service department 
records prior to October 31, 1967:  add 15 decibels at 500 
Hertz, add 10 decibels at 1000 Hertz, add 10 decibels at 2000 
Hertz, add 10 decibels at 3000 Hertz, add 5 decibels at 4000 
Hertz, add 10 at 6000 Hertz.  

A careful review of the service medical records shows that 
the veteran did not report having his hearing loss upon his 
pre-enlistment examination in January 1965.  A hearing loss 
was not found on that examination as his hearing acuity was 
reported as being 15/15 for the whispered voice in each ear.  

The veteran's first period of service extended from February 
25, 1965 to March 19, 1965.  

A Medical Board Survey was conducted on March 17, 1965.  The 
report was based in part on a history provided by the veteran 
about the existence of bilateral partial deafness for his 
entire life and having to compensate throughout his life, 
including having to sit at the front of classrooms during his 
school years to hear his teachers adequately.  It was also 
based on the veteran's report that he had never previously 
been examined or treated by a physician for hearing loss.  

The report of the Medical Board Survey was noted to be formed 
by three separate audiometric examinations, that showed a 
decibel loss in the left ear that was in excess of 90 
decibels throughout the 500 to 6000 Hertz range, and an 
average decibel loss in the right ear that was in excess of 
70 decibels over the 500 to 6000 Hertz range.  (The report 
indicated readings of 'in excess of 80 decibels' for the left 
ear and 'in excess of 60 decibels' for the right ear, but an 
average of 10 decibels was added in each case based on an 
average of conversions from ASA to ISO units.)  

The individual audiometric readings on which these averages 
were based are not contained within the record.  It was noted 
that the tympanic membranes were intact and that an 
examination was otherwise within normal limits.  

The Medical Board Survey report concluded that the veteran's 
bilateral hearing loss existed prior to service and was not 
incurred or aggravated during that period of service.  The 
veteran was found to be unfit for further service on the 
basis of that bilateral partial deafness.  

On the veteran's pre-enlistment examination in February 1966, 
audiometric pure tone thresholds were indicated, converted to 
ISO units, as follows:  5 at 500 Hertz, 0 at 1000 Hertz, 0 at 
2000 Hertz, and -5 at 4000 Hertz, for each ear.  

The veteran's second period of active service extended from 
May 1966 to January 1967.  

A careful review of the service medical records for this 
period of service shows that veteran reported to the 
dispensary in August 1966 and complained of having had no 
hearing in his left ear all his life.  

On ear, nose and throat evaluation in August 1966, the 
examiner reported that audiology evaluation showed complete 
hearing loss in the left ear, but "seven decibel hearing" 
(seven decibel hearing average in ASA units converts to an 
approximate 17 decibel average hearing in ISO units, for 
Hertz levels 500 through 4000) in the right ear, which the 
examiner said was in the normal range.  (The corresponding 
individual audiometric readings are not contained within the 
record.)  

An service audiometric record in September 1966 showed no 
readings for the left ear and pure tone thresholds in 
decibels in the right ear as 25 at 500 Hertz, 15 at 1000 
Hertz, 15 at 2000 Hertz and 20 at 4000 Hertz.  

At hearing examinations in October 1966, the veteran reported 
having a 20 year history of hearing loss in the left ear.  
The examiners noted that there was no hearing perception in 
the left ear.  One examiner reported that audiometric testing 
showed a moderate increase in conductive loss.  Two other 
examiners noted significant or severe hearing loss in the 
right ear with severe neurosensory loss.  

A service audiometric record dated on October 6, 1966, showed 
pure tone thresholds, in ISO units, in decibels in the left 
ear of 115+ at 500 Hertz, 110+ at 1000 Hertz, 110+ at 2000 
Hertz and 105+ at 4000 Hertz; and in ISO units for the right 
ear of 40 at 500 Hertz, 45 at 1000 Hertz, 50 at 2000 Hertz 
and 60 at 4000 Hertz.  

Another service audiometric record dated on October 13, 1966, 
showed the same level of hearing loss in the left ear as on 
the previous examination.  For the right ear, the pure tone 
thresholds, in decibels at corresponding Hertz levels, were 
as follows:  50 at 500 Hertz, 60 at 1000 Hertz, 70 at 2000 
Hertz and 75 at 4000 Hertz.  

The record contains a limited duty profile, dated on October 
7, 1966, noting total deafness in the left ear, and 
restricting the veteran, in pertinent part, to no duty 
requiring exposure to loud noises.  

A service hearing loss evaluation in November 1966 noted 
complete deafness in the left ear and normal hearing in the 
right ear.  (No report of audiometric readings was provided.)  

On the service separation examination in January 1967, 
audiometric testing showed no hearing in the left ear, but 
hearing in the right ear with pure tone thresholds in 
decibels of 30 at 250, 30 at 500, 15 at 1000, 15 at 2000, 25 
at 4000 and 35 at 8000 Hertz levels.  

The postservice medical evidence includes a report of private 
audiometric testing in April 1975, showing pure tone 
thresholds, in decibels at corresponding Hertz levels, were 
as follows: 90 at 250, 95 at 500, 100 at 1000, 95 at 2000, 95 
at 4000, and 85 at 8000 in the left ear; and 25 at 250, 20 at 
500, 5 at 1000, 20 at 2000, 30 at 4000, and 35 at 8000 in the 
right ear.  

The examiner assessed the veteran as having a slight 
sensorineural hearing impairment in the right ear and serious 
sensorineural deafness in the left ear.  His speech 
discrimination in the right ear was 92 percent at 45 
decibels.  

The claims folder contains a private audiometric evaluation 
dated in April 1997.  The examining audiologist noted that, 
when the veteran was first tested for the current evaluation, 
he provided readings of severe to profound right ear hearing 
loss, but that on retesting by two different private 
audiologists, his responses improved.  

With these variances, the audiologist assessed that the 
hearing loss as presented by the veteran was questionable.  
His reliability was judged to be from fair to poor.  His 
readings of pure tone thresholds for the right ear, as 
recorded on the report, in decibels at corresponding Hertz 
levels, were as follows:  45 at 250, 40 at 500, 45 at 1000, 
45 at 2000,  55 at 3000, 60 at 4000, 75 at 6000, and 85 at 
8000.  

In a May 1997 statement, R. B. Jones, a private treating 
physician, provided an opinion regarding the veteran's 
hearing loss as related to service.  The physician stated 
that the veteran "ha[d] a profound neurosensory hearing loss 
in his left ear either of congenital or acquired etiology 
which pre-existed his entry into the service."  

The doctor opined, regarding the right ear, that the etiology 
of that hearing loss was unknown and, noting the veteran's 
report of having exposure to artillery noise in service from 
1966 to 1967, stated that it would be conjecture to ascribe 
any hearing loss to noise exposure during that service 
period.  

Upon VA audiometric testing in April 1998, pure tone 
thresholds, in decibels, were as follows:  90 at 250 Hertz, 
95 at 500 Hertz, 95 at 1000 Hertz, 100 at 2000 Hertz, 105+ at 
3000 Hertz, 105+ at 4000 Hertz, 105+ at 6000 Hertz and 105+ 
at 8000 Hertz in the left ear; and 60 at 250 Hertz, 65 at 500 
Hertz, 70 at 1000 Hertz, 75 at 2000 Hertz, 80 at 3000 Hertz, 
85 at 4000 Hertz, 90 at 6000 Hertz and 95 at 8000 Hertz in 
the right ear.  His speech recognition was not recorded in 
the left ear, but was 40 percent in the right ear.  

The veteran underwent a VA examination in November 2000.  His 
medical records were reviewed by the examiner.  The veteran 
also provided a history of having been exposed to rifle fire, 
grenade launchers and howitzers during a typical basic 
training in his second period of service in the Army.  He 
reported having no significant history of noise exposure 
since separating from service.  Both physical examination of 
the ears and tympanograms were negative for pathology.  

Pure tone thresholds in the left ear, in decibels, were all 
110+ for Hertz levels 500, 1000, 2000, 3000, and 4000.  Pure 
tone thresholds, in decibels, for the right ear were 80 at 
500 Hertz, 85 at 1000 Hertz, 80 at 2000 Hertz, 85 at 3000 
Hertz, and 95 at 4000 Hertz.  Maryland CNC word list speech 
recognition could not be tested in the left ear, but was 100 
percent in the right ear.  The examiner diagnosed the veteran 
as having a severe right-side sensorineural hearing loss and 
a profound left-side sensorineural hearing loss.  

In an addendum to the examination report, the VA examiner 
noted that the veteran's records indicated that he had severe 
left-side sensorineural hearing loss and moderately severe 
right-side sensorineural hearing loss.  The examiner reported 
that the veteran's left-side sensorineural hearing loss was 
profound when tested in 1975, but that his right-side 
sensorineural hearing loss was much better when tested in 
1975 than as shown in 1965.  

The VA examiner added that the veteran's responses at the 
current examination were inconsistent between his speech 
recognition testing and his pure tone testing.  

The VA examiner opined that the veteran had a severe left-
side sensorineural hearing loss prior to his first period of 
service.  The examiner opined that, if the testing in service 
in 1965 was valid, then the record did not support the 
veteran's claim that his right side hearing loss was caused 
by his military service, because no more than normal 
progression of the right side hearing loss had been shown 
since 1965.  

The claims folder contains a January 2001 medical opinion 
letter regarding the November 2000 VA examination of the 
veteran.  The physician opined as follows:

1.  With the present history and audiologic 
documentation, the etiology of this patient's 
hearing loss prior to 1965 [was] indeterminant.  
[The doctor] conjecture[d] that the most likely 
etiology [was] an individual hearing loss 
pattern.  

2.  Since at the patient's left sided level we 
[could not] test the left ear it [was] defacto a 
0% discrimination score.  

3.  The Maryland CNC word score for the right ear 
as indicated on the initial sheet, an average 
hearing level of 83.75 dB, [was] 100%.  




Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), was signed into law.  

In addition, the regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion of the 
evidence is to be provided by the claimant and which part VA 
will attempt to obtain on behalf of the claimant.  

With respect to the duty to assist, the Board notes that the 
veteran's complete service medical and identified VA and 
private medical records have been obtained.  The veteran was 
provided a letter in February 2001 informing him of the 
change in law brought about by the VCAA and explaining what 
was needed to further his claim.  The veteran did not reply 
to that letter. 

The Board notes that the claims folder contains an October 
1995 letter from the Social Security Administration informing 
that the veteran was to receive Supplemental Security Income 
benefits beginning in February 1995.  

However, there would seem to be no reasonable likelihood that 
medical evidence underlying any determination of disability 
in February 1995 would be relevant to the questions at issue 
in this case-of preexistence of bilateral hearing loss prior 
to service or aggravation of bilateral hearing loss during 
the subsequent periods of service.  

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal and of the 
evidence necessary to substantiate his claims.  

In addition, the VA has provided the veteran with an 
appropriate examination to ascertain the nature and likely 
etiology of his claimed hearing loss as related to service.  

It does not appear from a review of the record that any 
development which may possibly further the veteran's claim 
remains to be done.  The veteran has not identified and the 
Board is not aware of any outstanding evidence which could be 
obtained to substantiate the veteran's claims.  

In sum, the facts relevant to the veteran's claim have been 
properly developed and no further development is required to 
comply with the notice or duty to assist provisions of the 
VCAA and the implementing regulations.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

As noted hereinabove, the January 1965 pre-enlistment 
examination revealed no hearing loss.  His hearing acuity was 
recorded to have been 15/15 for the whispered voice in each 
ear.  Thus, the veteran is presumed to have been sound at the 
time that he initially entered military service.  

However, the opinion of the service Medical Board Survey 
report in March 1965 serves to unequivocally establish that 
the veteran had a hearing disability in each ear before that 
brief first period of service.  Based on this evidence, the 
Board concludes that the presumption of soundness for both 
the right and left ear hearing disability is rebutted by 
clear and unmistakable evidence.  

Now, the Board must undertake to determine whether the 
preexisting hearing disability in each ear was aggravated by 
either period of active wartime service.  


Left ear

The readings for the veteran's left ear have varied between 
exceedingly slight levels of hearing (with no discernment at 
less than 95 decibels at any Hertz level between 500 and 
4000) as found upon private audiometric testing in April 1975 
and VA audiometric testing in April 1998, and profound 
hearing loss as found upon service examinations in October 
1966 and January 1967 and VA examination in November 2000.  

Thus, the Board finds that the left ear hearing disability 
has been shown to have been quite severe since prior to his 
first period of service.  In addition, the evidentiary record 
is against any finding that hearing in that ear underwent an 
actual worsened during either period of service, particularly 
in light of post-service findings of somewhat improved 
hearing in April 1975.  

Based on a careful review and weighing of the evidence, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim that there was an increase in 
severity of the preexisting hearing disability in the left 
ear during either period of service.  

Accordingly, the Board concludes that there was no 
aggravation of preexisting hearing disability during service.  
Without an increase in severity during service, the Board 
need not overcome a presumption of aggravation of the left 
ear hearing loss.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  


Right ear

To briefly summarize the fluctuating nature of the veteran's 
right ear hearing, it is noted that right ear audiometric 
readings showed quite poor hearing during the first period of 
service in 1965.  There was reported to be improved hearing 
during the second period of service in September 1966, but 
then it worsened again in October 1966.  There was almost 
normal hearing upon service separation examination in January 
1967, and on private audiometric evaluation in April 1975, 
the right ear hearing acuity was not normal but markedly 
improved as compared with the 1966 readings.  

Once again, there was markedly worse hearing upon private 
testing in April 1997, upon VA evaluation in April 1998 and 
upon VA examination in November 2000.  The private examiner 
in April 1997 noted that the veteran's responses were 
questionable, with test reliability then assessed as fair to 
poor.  

The physician who conducted the VA audiology examination in 
November 2000 reviewed the record and concluded that based on 
audiometric testing in service in 1965, there was no more 
than natural progression of the veteran's right ear hearing 
loss between 1965 and the present.  

As noted hereinabove, the clinical records of the veteran's 
right ear hearing loss dating from 1965 do not show any 
consistent pattern of deterioration, and to the extent any 
meaning can be discerned from these records regarding 
progression of disorder, the Board concludes that they show 
that the veteran's right ear hearing loss did not increase in 
severity during his periods of service.  If anything, they 
show some inexplicable improvement in right ear hearing 
between service in 1965 or 1966 and post service in April 
1975. 

Based on a careful review and weighing of the evidence, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim that there was an increase in 
severity of his hearing loss in the right ear during either 
period of service, and hearing loss is not otherwise related 
to service.  

Because there was no increase in severity of the veteran's 
pre-existing right ear hearing loss during the veteran's 
periods of service, the Board concludes that there was no 
aggravation of pre-existing hearing loss during service.  
Without an increase in severity during service, the Board 
need not overcome a presumption of aggravation of hearing 
loss.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a),(b).

In sum, the preponderance of the evidence is against the 
claim of service connection for left or right ear hearing 
loss, on the basis of either incurrence or aggravation in 
service.  Therefore, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a bilateral hearing loss is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

